Citation Nr: 1722338	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, including bronchitis/asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to September 1959 and from September 1959 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2009 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to aid and attendence has been raised by the record in a May 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a respiratory condition that was caused by multiple incidences of pneumonia in service; and that he has had chronic bronchitis since service.

First, in the March 2016 Board remand, the RO/Appeals Management Office (AMO) was instructed to attempt to obtain outstanding records from March through May 1957 from Naval Hospital Beaufort.  While a Personnel Information Exchange system (PIES) request was sent, the dates of the request were from March 1, 1957 to May 1, 1957.  Furthermore, part of the content of the notification of unavailability of records sent to the Veteran in February 2017 was cut off.  Therefore, upon remand, a request for records from May 1, 1957 through May 31, 1957 should be sent.  If records are not available, full notification of the steps taken and the unavailability should be sent to the Veteran for all the period searched. 

Next, the Veteran was afforded a VA examination in March 2017 to determine the nature and etiology of his claimed respiratory condition.  In this examination, the examiner stated that the Veteran did not currently have a respiratory condition and had not ever been diagnosed with a respiratory condition.  The Veteran was given pulmonary function testing (PFT) and the interpreting examiner noted spirometry suggested a moderate restrictive ventilatory impairment, and further noted "Lung volumes are moderately reduced and only some of this is attributable to obesity." Given that the PFT results indicate moderately restrictive ventilatory impairment, but the examiner attributes it only partially due to obesity, it is unclear whether the Veteran has restrictive breathing at least in part due to a current respiratory condition.  Therefore, upon remand, this should be clarified.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Naval Hospital Beaufort, or any other appropriate repository, for any outstanding service treatment records from May 1 through May 31, 1957.

If these records are not available, a formal finding should be made.

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the appellant and (a) identify the specific records for all the time periods searched throughout this appeal that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Return the matter to the examiner who conducted the March 2017 VA examination to obtain an addendum to the previous opinion.  If this examiner deems it necessary to re-examine the Veteran to provide the requested opinions, such examination should be scheduled.  If the March 2017 VA examiner is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed respiratory condition, specifically to include whether he has ever had a respiratory disorder at any time during the appeal period, and if so, whether it is as likely as not (50 percent or greater probability) that any such disorder found is related to the Veteran's period of service.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should specifically comment in this addendum on what may have caused the Veteran's reduced lung volume during his March 2017 pulmonary function testing besides obesity, including whether the reduced lung volume is due to any current respiratory disorder.  

A rationale for all opinions should be provided.

3.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


